Citation Nr: 1530561	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-49 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the calculated amount of $1,352, to include the issue of the validity of the debt.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from January 1981 to January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 determination of the Committee on Waiver and Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied waiver of recovery of an overpayment of compensation benefits in the calculated amount of $1,352.  

As set forth below, the appellant has also disputed the validity of the debt at issue here.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VA O.G.C. Prec. Op. No. 6-98, published at 63 Fed. Reg. 31,264 (1998).  

The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("[W]hen a veteran raises the validity of the debt as part of a waiver application . . . it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the veteran's challenge to the lawfulness of the debt asserted against him or her."); see also Narron v. West, 13 Vet. App. 223 (1999).  To ensure full consideration of the appellant's appeal, the Board has recharacterized the issue.  As a remand is necessary, no prejudice has resulted from the Board's action in this regard.  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in her Virtual VA and VBMS folders.  Except for written arguments from the appellant's representative, it appears that this additional evidence is largely duplicative of the information contained in the paper claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

A review of the record shows that the appellant has been in receipt of VA compensation at the 30 percent rate or higher since her separation from active service, as well as an additional allowance for each of her eligible dependents.  See 38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4 (2014) (providing for additional compensation for dependents of any veteran with service-connected disabilities rated not less than 30 percent).

In a September 2008 rating decision, the RO increased the rating for the appellant's service-connected psychiatric disability to 100 percent, effective June 3, 2008, with special monthly compensation for additional service-connected disabilities rated at 60 percent or more.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).  The rating decision also established basic eligibility for Chapter 35 Dependents' Educational Assistance, effective June 3, 2008.  

In a September 2008 letter, the RO notified the appellant of its decision and further advised her that, in light of the award, her dependents may be eligible for Chapter 35 Dependents' Educational Assistance.  She was provided with a copy of VA Form 22-5490 to make a claim for those benefits.

Apparently, at some point thereafter, the Atlanta VA Regional Processing processed an award of Chapter 35 Dependents' Educational Assistance for the appellant's son, effective in January 2009.  The records associated with the application for Chapter 35 benefits and subsequent award have not been associated with the claims folder.

The record on appeal next shows that the appellant called the RO in July 2009 to inquire why her monthly compensation check had decreased.  An official from the Columbia, South Carolina, RO indicated that "after reviewing her account it appears we took her son [A] off her award because he is not in college right now.  [A] has been receiving Chapter 35 since January 2009 and was also listed as a dependent on her award.  Please research for potential over payment."  See Report of General Information, dated July 28, 2009.  

In an August 2009 letter, the RO notified the appellant that, after reviewing her claims folder, it had been determined that her son had been receiving Chapter 35 benefits since January 2009 and that she had also been paid a dependency allowance for him during this period.  The RO advised the appellant that the law prohibited the concurrent receipt of a dependency allowance and Chapter 35 educational benefits and proposed to reduce her compensation to reflect this change.  See 38 C.F.R. §§ 3.667, 31.3023 (2014) (providing that additional compensation may not be paid after a child has elected to receive educational assistance under 38 U.S.C. chapter 35).  

Later that month, the appellant responded that she agreed with the proposed reduction, but had previously been unaware of the legal provision providing that compensation may not be paid after a child has elected to receive Chapter 35 educational assistance.  

In a November 2009 letter, the RO advised the appellant that, because her son had received Chapter 35 benefits effective in January 2009, the additional dependency allowance she had received for him would be terminated effective as of that date.  The RO advised the appellant that the retroactive termination of the dependency allowance for her son had resulted in an overpayment, which was subject to collection.  In a subsequent November 2009 letter, VA's Debt Management Center (DMC) advised the appellant that the amount of the overpayment was $1,352.  

In this appeal, the appellant has essentially argued that the debt created by the retroactive termination of her son's dependency allowance is invalid.  Specifically, she has contended that the VA office which processed her son's Chapter 35 award should have coordinated with the VA office processing her compensation to prevent the overpayment.  The appellant has argued that, because she bore not fault in the creation of the debt, she should not have to repay it.

The Board notes that the appellant has essentially argued that the debt at issue in this case is invalid based on a theory of sole administrative error.  

Under 38 U.S.C. § 5112(b)(10), the effective date of a reduction or discontinuance of compensation by reason of an erroneous award based solely on administrative error or error in judgment shall be the date of last payment.  See also 38 C.F.R. § 3.500(b)(2) (2014).  "Stated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award."  Erickson v. West, 13 Vet. App. 495, 499 (2000).

Sole administrative error, however, may be found to occur only in cases where the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, such error contemplates that neither the appellant's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2014).

In this case, the RO has not yet addressed the issue of the validity of the debt, to include considering the matter of sole administrative error.  To avoid any possibility of prejudice, this must be addressed on remand.  Bernard v Brown, 4 Vet. App. 384 (1993).

Additionally, the Board finds that the record on appeal appears to be incomplete.  The record currently contains no documentation regarding the Chapter 35 award for the appellant's son, apparently processed by the Atlanta Education Regional Processing Office.  Indeed, the claims file does not include documentation of when he elected to receive those benefits and whether or not he and the appellant were notified of the consequences of such an election.  This evidence may be relevant to the issue on appeal, including establishing whether the appellant knew or should have known of the erroneous award or whether her actions or failure to act contributed to the payment of that award.

Finally, the Board notes that the appellant has not submitted a Financial Status Report in connection with her request for a waiver.  The appellant is advised that, absent an indication of fraud, misrepresentation, or bad faith, a VA debt may generally be waived if recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2014).

The applicable regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2014).  In such a determination, consideration will be given to six elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (2014).  The appellant is advised that, in order to determine whether recovery of the debt would cause a financial hardship to her, complete income and expense information is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant with the necessary information and forms to allow her to submit the income and expense information needed to consider whether recovery of the debt at issue in this case would cause an undue financial hardship to her.  

2.  The AOJ should contact the appropriate repository and obtain records associated with the award of Chapter 35 educational benefits for the appellant's son.

3.  The AOJ should adjudicate the appellant's challenge of the validity of the debt at issue, including the issue of sole administrative error.  If it is determined that a debt was properly created, the appellant and her representative should be provided with a supplemental statement of the case and the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

